Title: From George Washington to James Anderson, 16 September 1798
From: Washington, George
To: Anderson, James

 

Mr Anderson,
Mt Vernon 16th Septr 1798 at Night

I am too much hurried and perplexed by the variety, and importance of the correspondence which I am thrown into, by recent & unexpected events, to find time to be answering long letters of complaint & remonstrances, at my expressing a sentiment at any time, respecting matters in which my interest is deeply concerned; when a personal conversation of five minutes would, at any time, in the Morning, at any of the Farms—or on the Road, answer the purpose equally, or better. I ever have, and I ever will, deliver my opinion in matters which relate to myself or my business: and it is needless to be repeating over, and over again, the favorable opinion I have so often expressed in writing, of your Industry, zeal & honesty. And once for all I tell you that I do not like to have it so often insinuated that I do, or direct, matters, contrary to your Judgment; or contrary at least to your acquiescence & declared approbation: relate if you can, a single instance wherein I have suggested a thing, and you have assigned reasons to shew the inutility of it, that I have persevered, and whether I have not an hundred times, if possible, requested that you would never be backward, but at all times, & upon all occasions, suggest fully, freely, & without reserve any measure, that from your experience, or belief, you conceive would be advantageous.
It is true I have expressed ⟨a⟩ wish often & often, that the lower part of Union Farm Meadow & the lower part of Dogue run meadow (both by Manley’s bridge) should be got in complete order, & sown with grass seeds as soon as this was accomplished; but was it not your own proposal in the Spring to execute it in the Fall? and did I ever direct any grass seeds to be sown in the Spring after you had declared it would not answer? I do not recollect ever to have heard such a declaration from you, until within these few days. I no doubt have, and probably often may, suggest many things which I wish to have done; but if ⟨reasonably⟩ opposed to ⟨illegible⟩ which I often have desired, & it is your duty to do, when they are ⟨cogent⟩; I am as ready to relinquish as I was to suggest them; for instance I as readily gave up, as I was to ⟨propose⟩ sowing the Banks of Union Farm meadow with grass seeds when Oats were put in. It will be recollected that I have repeatedly expressed a wish, that the high grds in the Lots that were about to be seperated

from the large meadows at Union & Dogue Run Farms might be well manured; and admitting this was done, I never expected any great yield from them but being on the public road, & for the benefit of mowing, I was desirous of laying them smooth, & making them look well.
As to the profits of the Distillery, it is very probable I shall say nothing more about it until the close of the year; when—according to the proverb—the proof of the pudding will be in the eating.
The reason why I want to confine your Acts to the Mill, Distillery & Fishery (while I am at home) I have given you, frankly & ⟨truly⟩. It is to ⟨illegible⟩ the complexity of Cash Accts—not that I have the smallest suspicion of unfairness from the manner in which you keep yours—If I had, I should be as free to tell you of that, as of any thing else, as my nature is open & candid, in all my transactions, and because I want them to be un⟨mixed⟩ simple & clear ⟨in all cases⟩—I approve therefore of your collecting & stating all accounts for & against me before the end of the Quarter; & thereafter to pay none yourself, but receive & transmit ⟨to me all⟩ (that are offered) except such as are of your own contracting, for one or the other of the above object ⟨illegible⟩ to enable you to do this, the produce of the Distillery may be applied, and you shall be furnished with money on account, when required, to be settled Quarterly.
I approve of your buying Doctr Mortons Wheat, & any other at, and on the best terms you can; but conceive the safest way, is not to be too fast in large purchases; but to let the Sales of flour be commensurate to the purchase of Wheat. you have an example before you of loss, in the purchase of Corn, & fall in the price of Whisky. Corn that I gave 17 & 18/ a barrel for about Xmas, might afterwards have been purchased for much less. I attach no blame to you on this account, & only mention it to show that one may be too fast, as well as too slow.
I have in a very hasty and indigested manner given you these sentiments; because it will not be in my power, nor shall I attempt to go into such a correspondence hereafter, when I see you almost every day, & matters can be so easily explained.
It is not my wish to hurt yours or the feelings of any man, but in ⟨truth⟩ I can scarcely ask an Overseer when I am on the ⟨farm⟩, & the object is before my eyes, any question respecting it but what your

sensibility is affected. This, & not being able to open my lips upon subjects very interesting to my pecuniary concerns by way of explaining my situation in ⟨illegible⟩ too feeling a manner, without receiving a long letter by way of repremand for Scolding, & constant intimations, if I am not satisfied with your services you are ready to quit my employ upon due notice, is carrying sensibility too far, to an unreasonable and improper length. I certainly may see things, which in my judgment, may require a change, and speak of them without meaning to wound your feelings; or that could be construed into a disapprobation of your ⟨illegible⟩ conduct; or ⟨illegible⟩ desire of parting with you.
It must be obvious to yourself, that it is by my Rents, and the Sales of my lands that I have been enabled to get along; & to support the expence of this house. The Farms do little more than support themselves, and those who overlook them. It is not to be wondered at then (especially after being often told that money would be coming in) that I now and then express myself strongly ⟨when⟩ I am called upon for the payment ⟨of⟩ almost every article ⟨that is⟩ bought, of magnitude. Yet, seeing that you struggle hard to put these farms in a more profitable ⟨illegible⟩, I believe I have said as little relative to the calls upon me for money, as most men in my situation would have done.
I will, once for all, Mr Anderson, say (and I never profess what I do not feel) that I have an esteem, regard & friendship for you; but I shall re⟨peat⟩ that this will never prevent me from expressing my mind fully and freely in all matters relative to my business. I never have, to your face or behind your back, insinuated any thing that could, by the most forced construction, imp⟨ugn⟩ your honesty, integrity, industry, sobriety or zeal; but the contrary: I see no cause therefore for such a display of sensibility when at any time I may speak feelingly to you on matters relative to my own concerns, when none of these are ⟨arraigned⟩.
Your Sons intention to leave my employ is as unexpected by me as the determination seems sudden ⟨by him⟩; and I am sorry for it: but as I have had no other concern with the distillery than to provide what was asked, all I can say concerning it, is, that you must, against the ⟨illegible⟩ concern, supply his place in the best manner you can. With esteem & regard I am Your friend &ca

Go: Washington


